DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021, 8/23/2021 and 3/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. Patent Application Publication 2017/0365259) in view of Zhang et al. (U.S. Patent Application Publication 2021/02566979).
As per claims 1, 15 and 20, Zheng et al. discloses:
An electronic apparatus comprising: 
a memory configured to store at least one pre-registered voiceprint and a first voiceprint cluster including the at least one pre-registered voiceprint (Figure 1, item 15 and paragraphs [0037] & [0039] – when a user is initially registered they create a voice model that is then stored in the system. Since a cluster can be a single voiceprint, the limitation is met.); and 
a processor configured to, based on a user recognition command being received, obtain information of time at which the user recognition command is received (Paragraph [0071-0074] – as part of the user recognition process, the speech is stored with a time label indicating when it was spoken), 
change the at least one pre-registered voiceprint included in the first voiceprint cluster based on the obtained information of time (Paragraphs [0075] & [0082] – the model is updated based on the information included in the current time window), 
generate a second voiceprint cluster based on the at least one changed voiceprint (Paragraphs [0075] & [0082] – the model is updated based on the information included in the current time window. The updated model is the second voiceprint cluster),
Zheng et al. fails to disclose but Zhang et al. in the same field of endeavor teaches:
based on a user's utterance being received, perform user recognition with respect to the received user's utterance based on the first voiceprint cluster and the second voiceprint cluster (Claim 5).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus, method and computer program product of Zheng et al. with the multiple voiceprint utilization capabilities of Zhang et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 15 is directed to the method of using the apparatus of claim 1, so is rejected for similar reasons.
Claim 20 is directed to a computer readable medium containing a program to cause an apparatus to act as the apparatus of claim 1, so is rejected for similar reasons.

As per claims 2 and 16, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claims 1 and 15 above. Zheng et al. in the combination further discloses:
based on the user recognition being successful, update the second voiceprint cluster based on the received user's utterance (Claim 7).

As per claims 3 and 17, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claims 1 and 15 above. Zheng et al. in the combination further discloses:
based on the user recognition being successful, receive at least one of user activity information or user body information from an external device, and update the second voiceprint cluster based on the received at least one of user activity information or user body information (Claim 7 – voice and time information is user activity information).

As per claims 4 and 18, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claims 2 and 16 above. Zheng et al. in the combination further discloses:
the processor is configured to validate an authority of the user based on failure of the user recognition, based on the user authority being validated, identify the user's health status based on the received user's utterance, and update the second voiceprint cluster based on the identified user's health status (Claim 7 and Paragraph [0076] – the users physiological characteristics are their health status and the model is updated based on the changes in those physiological characteristics).

As per claims 5 and 19, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claims 1 and 15 above. Zheng et al. in the combination further discloses:
obtain voice feature from the received utterance, based on a mismatch between the obtained voice feature and the at least one pre- registered voiceprint and the at least one changed voiceprint, determine the user recognition as failure and validate an authority of the user, based on the user authority being validated, update the second voiceprint cluster based on the obtained voice feature, and perform user recognition based on the updated second voiceprint cluster (Claim 1 and paragraphs [0075] & [0105]).

As per claim 6, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 5 above. Zheng et al. in the combination further discloses:
identify a context corresponding to the obtained voice feature, identify a voice template corresponding to the identified context, based on a mismatch between the obtained voice feature and the at least one pre- registered voiceprint and the at least one changed voiceprint, validate the user authority based on the obtained voice feature and the identified voice template, based on the user authority being validated, obtain cluster configuration information including a center value and a threshold value based on at least one of a voiceprint corresponding to the user among the obtained voice feature, the identified context, the identified voice template or the at least one pre-registered voiceprint, and update the second voiceprint based on the obtained cluster configuration information (Claim 1 and paragraphs [0075] & [0105]).

As per claim 7, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 5 above. Zheng et al. in the combination further discloses:
obtain a parameter other than the received utterance based on the mismatch between the obtained voice feature and the at least one pre-registered voiceprint and the at least one changed voiceprint, validate the user authority based on the obtained parameter, based on the user authority being validated, obtain cluster configuration information including a center value and a threshold value based on at least one of a voiceprint corresponding to the user among the obtained voice feature or the at least one pre-registered voiceprint, and update the second voiceprint cluster based on the obtained cluster configuration information (Claim 1 and paragraphs [0075] & [0105]).
.
As per claim 8, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 7 above. Zheng et al. in the combination further discloses:
the parameter includes at least one of an operation parameter corresponding to the user's operation performed on the electronic apparatus, an operation parameter corresponding to the user's operation performed on an external device, a biometric parameter corresponding to the user, or a time parameter for the user to access the electronic apparatus (Claim 1 and paragraphs [0075] & [0105]).

As per claim 9, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 5 above. Zheng et al. in the combination further discloses:
obtain an utterance voiceprint corresponding to the utterance based on the obtained voice feature, obtain a similarity value between the obtained utterance voiceprint, and the at least one pre-registered voiceprint and the at least one changed voiceprint, based on the obtained similarity value being smaller than a threshold value, determine failure of the user recognition, and based on the obtained similarity value exceeding the threshold value, determine that the user recognition is successful, wherein the at least one pre-registered voiceprint is user identification information, wherein the at least one pre-registered voiceprint is included in the first voiceprint cluster, and wherein the first voiceprint cluster includes cluster configuration information including a predetermined center value and a predetermined threshold value (Claim 1 and paragraphs [0075] & [0105]).

As per claim 10, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 5 above. Zheng et al. in the combination further discloses:
based on the mismatch between the obtained voice feature, and the at least one pre-registered voiceprint and the at least one changed voiceprint, validate the user authority based on sensing data obtained from a sensor or input data obtained through a user interface (Claim 1 and paragraphs [0075] & [0105] – a microphone is a sensor).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. Patent Application Publication 2017/0365259) and Zhang et al. (U.S. Patent Application Publication 2021/02566979) in view of Jhang et al. (Korean Patent Application Publication 101981091).
As per claim 11, the combination of Zheng et al. and Zhang et al. disclose all of the limitations of claim 5 above. The combination further discloses but Jhang et al. in the same field of endeavor discloses:
the memory is configured to store at least one voice variability identifier (cluster ID) including at least one voice template, wherein the processor is configured to obtain utterance voiceprint corresponding to the utterance based on the obtained voice feature, identify a voice variability identifier corresponding to the utterance voiceprint by comparing the obtained utterance voiceprint and the at least one voice template, and identify a context corresponding to the speech voiceprint based on the identified voice variability identifier, wherein the context includes at least one of intoxication, ill state, tired state, wake-up state, shout, murmur, whisper, agitated, throat-choked state, crooning, animated state, comical state (Claim 4 – the user emotional state is identified, which includes tiredness).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Zheng et al. and Zhang et al. with the emotional analysis capabilities of Jhang et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 12, the combination of Zheng et al., Zhang et al. and Jhang et al. disclose all of the limitations of claim 11 above. Zhang et al. in the combination further discloses:
obtain an embedding value by embedding the utterance voiceprint in a predetermined method, and based on a difference value between the obtained embedding value and a first center value of a first voiceprint cluster exceeding a first threshold value, and a difference value between the obtained embedding value and a second center value of a second voiceprint cluster exceeding a second threshold value, determine that user recognition is failed and validate the authority of the user (Paragraph [0014]).

As per claim 13, the combination of Zheng et al., Zhang et al. and Jhang et al. disclose all of the limitations of claim 12 above. Zheng et al. in the combination further discloses:
based on the user authority being validated, obtain a third center value and a third threshold value corresponding to the utterance voiceprint, obtain cluster configuration information including a fourth center value and a fourth threshold value based on the first center value, the first threshold value, the second center value, the second threshold value, the third center value, and the third threshold value, and update the second voiceprint cluster based on the obtained cluster configuration information (Paragraphs [0073-0075]).

As per claim 14, the combination of Zheng et al., Zhang et al. and Jhang et al. disclose all of the limitations of claim 13 above. Zheng et al. in the combination further discloses:
based on a difference value between the obtained embedding value and the first center value of the first voiceprint cluster exceeding a fifth threshold value, and a difference value between the obtained embedding value and the second center value of the second voiceprint cluster exceeding the fifth threshold value, generate a third voiceprint cluster based on the acquired third center value and the third threshold value, and further register the generated third voiceprint cluster (Paragraph [0116] – if a set of data is throws the window out of equilibrium, the data is removed and a new model computed).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677